DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections 
The examiner is objecting to claim23 as being self-referencing.  For the purpose of compact prosecution, the examiner assumes that claim 23 is referencing claim 21.  The reasoning is that the claim language is similar to claim 22, which limits the processing device to LIDAR.  Similarly, claim 23 limits the device to being attached to a pole. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8-14, 17-21, 23-24 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Westmacott (20160180173) in view of Grande (6177889).
Regarding claim 1, Westmacott discloses  
an information processing device comprising: a memory; 
an image capturing unit comprising at least one of a distance sensor, a LIDAR sensor, or a two-dimensional image capture device; 
an output unit; and processing circuitry, coupled to the image capturing unit and the output unit, configured to: 
([0040]).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


identify, on the basis of an attribute including a position, a direction of an object included in an object image and structural information representing a structure of a line formed by the object; 
determine an output position to output information about a state of-a the line, on the basis of the structural information, [the output position being a ground adjacent to the line]; and 
([0024]).

display, employing the output unit, the output information on the output position, 
 ([0015]).

wherein to determine the output position, the_ processing circuitry is further configured to:  -2-Application No.: 15/445,559 
Attorney Docket No.: 08411.0483-00000 select a display type that defines an arrangement rule of the output information, the selected display type comprising at least one of, [a caution image, or a game image]; 
determine the output information based on the selected display type; and
determine, a position, a position in the ground adjacent to the line based on the structural information and the arrangement rule defined by the selected display type


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


([0078]).

Westmacott does not disclose 
[the output position being a ground adjacent to the line]
and 
[a caution image, or a game image]
Grande teaches 
[the output position being a ground adjacent to the line]

[a caution image, or a game image]
(The examiner notes that the prior art figures indicate both the positioning of the display (next to the line) and the information that cautioned the users on the timing (as well as blanking the timing).   See FIG. 1a. and FIG. 1b.)
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Westmacott to include 
[the output position being a ground adjacent to the line]
and 
[a caution image, or a game image]
 based on the teaching of Grande.  
The motivation being by superimposing a direct control over queue display, tolerances and inaccuracies can be reduced.  See C1, L37-59.

Regarding claim 4, Westmacott discloses  
the output position represents at least one of positional coordinates in the peripheral area adjacent to the line, and the output unit is arranged in the peripheral area 


Regarding claim 8, Westmacott discloses  
wherein the processor is further configured to: generate a display screen outputting the output information to the output position, and the output unit displays the display screen at a position according to the output position  
([0015]).

Regarding claim 9, Westmacott discloses  
the output information includes at least one of a value of a waiting order in the line, a value on a position representing a terminal end of the line, a value representing a predicted waiting time in the line, and advertisement information 
See FIG. 1a. and FIG. 1b.
The motivation being by superimposing a direct control over queue display, tolerances and inaccuracies can be reduced.  See C1, L37-59.

Regarding claim 10, Westmacott discloses  
the processor is further configured to: determine whether a position update condition of the output position is satisfied; and update the output position, when the position update condition is satisfied
([0009]-[0010]).

Regarding claim 11, Westmacott discloses  
the processor is further configured to: determine whether a second output information update condition of the output information is satisfied; and update the second output-4-Application No.: 15/445,559 Attorney Docket No.: 08411.0483-00000information, when the second output information update condition is satisfied  
([0009]-[0010] and [0015]).

Regarding claim 12, Westmacott discloses  
the processor is further configured to: determine whether a type changing condition of display type of the output information is satisfied; and change the display type, when the type changing condition is satisfied  
([0009]-[0010] and [0015]).

Regarding claim 13, Westmacott discloses  
the structural information represents at least one of a shape of the line, a start point position of the line, and an end point position of the line
([0024]).

Regarding claim 14, Westmacott discloses  
wherein the image capturing unit is configured to acquire the object image.  
([0024]).

Claim 17 is rejected using the same rationale that was used for the rejection of claim 1.

Regarding claim 18, Westmacott discloses  
identifying the structural information of the line according to the object image, determining the output position based on the identified structural information.  
([0024]).

Regarding claim 19, Westmacott discloses  
the output position in a peripheral area of the object
([0024] and [0063]).

Claim 20 is rejected using the same rationale that was used for the rejection of claim 1.

Claim 21 is rejected using the same rationale that was used for the rejection of claim 1.   Please note that the newly amended claim language broadened the claim and added no additional restriction to the referenced claim 1.  

Regarding claim 23, Westmacott discloses  
the image capturing unit and the output unit are positioned above the line and are supported by a pole; one end of the pole is attached to the image capturing unit and the output unit and a second end of the pole is in contact with the processing circuitry; and the image capturing unit and the output unit are connected to the processing circuitry with a local area network  
([0053] and [0056]).

Regarding claim 24, Westmacott discloses  
the output unit further comprises a display screen, and the display screen is arranged on a position in accordance with the output position.  
([0015]).


Claim 22 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Westmacott and Grande, as applied to claim 1, 4, 8, 10-14, 17-20, and 22-24 above, further in view of and Kane (20100165322).
Regarding claim 22, Westmacott and Grande do not disclose 
the LIDAR sensor comprises a three-dimensional LIDAR sensor.
Kane teaches 
the LIDAR sensor comprises a three-dimensional LIDAR sensor 
([0072] The AMBS-TX directs a lidar laser beam to a field location of interest, where the beam is reflected by an object 30 if present. The reflected light, if any, is collected by the receiver RX. The location of an object in the X, Y, Z coordinate system relative to the lidar transceiver is determined by measuring distance D to the object and the vertical and horizontal angular positions .theta..sub.Z, .theta..sub.X of the laser reflection from the object. Lasers in various embodiments operate either pulsed or CW. Distance to the object is characterized by one or both of two methods: [0073] 1) Actual distance as such equals time of flight for pulsed laser light to leave the AMBS-TX and return to the receiver, times the speed of light, divided by two. [0074] 2) The first time derivative of the observed Doppler shift in amplitude-modulated CW laser-radiation frequency that occurs when the lidar laser radiation is reflected from the object and sensed by the detector. The latter information is particularly useful when the camera-style lidar setup of our invention is incorporated into or associated with a rendezvous-and-docking system or a collision-avoidance system--whether for spacecraft or automobiles, or otherwise--or any other sort of situation in which it is desired to know speed of approach or speed of recession).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Westmacott to include 
the LIDAR sensor comprises a three-dimensional LIDAR sensor based on the teaching of Kane.  
The motivation being to incorporate shared-aperture or shared-beam systems to overcome the constrains of light-transfer efficiency by using a lidar transmitter having a laser source that produces a laser beam to provide uniformly imaging quality with rapid operation.  See paragraphs 6-15. 


Claims 25-26 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Westmacott and Grande, as applied to claim 1, 4, 8, 10-14, 17-20, and 22-24 above, further in view of and Butler (20050073411).
Regarding claim 21, Westmacott and Grande disclose 
the image capturing unit comprises a plurality of image capturing units, each of the plurality of capturing units being arranged at a position different from those of remaining image capturing units, the plurality of capturing units being arranged to have distinct angles of view;  -9-Application No.: 15/445,559 Attorney Docket No.: 08411.0483-00000 the plurality of image capturing units comprise a plurality of distance sensors
([0049]).
Westmacott and Grande do not disclose 
the plurality of distance sensors comprise millimeter-wave radars.
Butler teaches 
the plurality of distance sensors comprise millimeter-wave radars 
([0014] and [0070]).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Westmacott to include 
the plurality of distance sensors comprise millimeter-wave radars based on the teaching of Butler.  


Regarding claim 26, Butler discloses  
the plurality of image capturing units further comprise range and image sensors
([0014] and [0070]).
The motivation being to improve accuracy by using beams in the form of energy in the millimeter-wave region of the spectrum where the energy can be confined to well defined beams by reasonably sized antennas and reflecting devices.  See paragraphs 14-19.

Response to Arguments
Applicant's arguments filed 1/19/21 have been fully considered but they are not persuasive. 
In response to applicant's argument that: 

Applicant’s arguments have been considered but are moot because the arguments do not apply to the new analysis in view of the additional reference being used in the current rejection.

In response to applicant's argument that: 
“none of the cited references teaches or suggests "display[ing], employing the output unit, the output information on the output position," wherein the output position is "a position in the ground adjacent to the line," as recited in amended independent claim 1,”
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new analysis in view of the additional reference being used in the current rejection.

In response to applicant's argument that: 

Applicant’s arguments have been considered but are moot because the arguments do not apply to the new analysis in view of the additional reference being used in the current rejection.

In response to applicant's argument that: 
“The other cited references also teach away from displaying any information on the "ground adjacent to [a] line," but instead utilize a conventional display.,”
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new analysis in view of the additional reference being used in the current rejection.

In response to applicant's argument that: 

Applicant’s arguments have been considered but are moot because the arguments do not apply to the new analysis in view of the additional reference being used in the current rejection.

In response to applicant's argument that: 
“amended independent claims 1, 17, and 20 are allowable over the cited art,”
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new analysis in view of the additional reference being used in the current rejection.  

In response to applicant's argument that: 
“Dependent claims 4, 8, 10-15, 18, 19, and 22-24 are also allowable at least due to their dependence from allowable independent claim 1, 17, or 20,”
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new analysis in view of the additional reference being used in the current rejection.

In response to applicant's argument that: 
“Beiser, Lee, and Butler fail to overcome the above-cited deficiencies of Westmacott and Kane,”
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new analysis in view of the additional reference being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
	
/MARK GAW/
Examiner, Art Unit 3692


/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3692